Case 2:20-cv-00098-JS-ARL Document 12 Filed 09/21/20 Page 1 of 3 PageID #: 116



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
FRANCESCO ROSARIO MARCHESE,

                        Plaintiff,
                                                   DISMISSAL ORDER
            -against-                              20-CV-0098(JS)(ARL)

NASSAU COUNTY JAIL; NU HEALTH;
VERA FLUDD, Sheriff of the Nassau
County Jail;

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Francesco Rosario Marchese, pro se
                    19-A-4427
                    Ulster Correctional Facility
                    P.O. Box 800
                    Napanoch, New York 12458

For Defendants:         No appearances.

SEYBERT, District Judge:

            On   January   6,   2020,       incarcerated    pro   se   plaintiff

Francesco Rosario Marchese (“Plaintiff”) filed a Complaint in this

Court pursuant to 42 U.S.C. § 1983 (“Section 1983”) against the

Nassau County Jail, NU Health, and Nassau County Sheriff Vera

Flood.   (Compl., D.E. 1.)      Plaintiff also filed an application to

proceed in forma pauperis.       (See IFP Mot., D.E. 2.)          On or around

March 20, 2020,     Plaintiff    filed       an   Amended   Complaint.     (Am.

Compl., D.E. 8.)

            On May 13, 2020, the Court issued a Memorandum and Order

granting Plaintiff’s request to proceed in forma pauperis, sua

sponte dismissing his claims without prejudice, and granting leave



                                        1
Case 2:20-cv-00098-JS-ARL Document 12 Filed 09/21/20 Page 2 of 3 PageID #: 117



to file a second amended complaint within 60 days from the date of

the Order.    (May 13, 2020 Order, D.E. 9 at 15.)         The Court warned

that “[i]f Plaintiff does not file a Second Amended Complaint

within the time allowed, judgement shall enter without further

notice and this case will be marked CLOSED.”               (Id.)     Because

Plaintiff mailed documents in an envelope from the Moriah Shock

Incarceration Correctional Facility (the “Moriah Facility”), the

Clerk of the Court mailed Plaintiff a copy of the Order at the

Moriah Facility and the Ulster Correctional Facility, his address

of record.    (See D.E. 9 at 6).     On May 26, 2020, the Clerk entered

a notation that mail sent to Plaintiff at the Moriah Facility was

returned as undeliverable.       (Notice, D.E. 11.)

             On July 27, 2020, the Court issued an Electronic Order

noting that “[m]ore than 60 days have elapsed since May 13, 2020

and Plaintiff has not filed a second amended complaint nor has he

otherwise communicated with the Court.”             (July 27, 2020 Elec.

Order.)    Given his pro se status, the Court granted Plaintiff an

additional 45 days from July 27, 2020 to file a Second Amended

Complaint.    The Court warned Plaintiff that “his failure to timely

comply with this Electronic Order will result in the dismissal of

the Amended Complaint without prejudice for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b).”              (Id.)    The

Clerk of the Court mailed a copy of the July 27, 2020 Electronic

Order and the May 13, 2020 Memorandum and Order to Plaintiff at



                                      2
Case 2:20-cv-00098-JS-ARL Document 12 Filed 09/21/20 Page 3 of 3 PageID #: 118



his address of record, the Ulster Facility, and to his attention

at the Moriah Facility.

            The final deadline has expired and Plaintiff has not

filed a Second Amended Complaint nor has he otherwise communicated

with the Court.      Moreover, there is no indication that the most

recent mailings to Plaintiff at the Ulster and Moriah Facilities

were   returned    as   undeliverable.      Accordingly,     this   case   is

DISMISSED WITHOUT PREJUDICE for failure to prosecute.            See FED. R.

CIV. P. 41(b); see also Brow v. City of N.Y., 391 F. App’x 935,

936-37 (2d Cir. 2010).

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.     See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).          The Clerk of the Court

is directed to mail a copy of this Order to the pro se Plaintiff

at his address of record and to his attention at the Moriah Shock

Incarceration Correctional Facility, P.O. Box 901, 65 Burnhart

Lane, Mineville, New York, 12956.            The Clerk of the Court is

further directed to mark this case CLOSED.

                                          SO ORDERED.


                                           /s/ JOANNA SEYBERT      _
                                          JOANNA SEYBERT, U.S.D.J.
Dated:   September   21 , 2020
         Central Islip, New York



                                      3
